DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose method for sending a sounding reference signal (SRS),comprising: receiving, by a terminal device, a first configuration information of an SRS resource of a first slot from a network device, wherein the first configuration information comprises arepetition factor L, of the SRS resource, and the first configuration information indicates the SRS resource consists of four OFDM symbols; determining, by the terminal device based on nSRS, two frequency domain resources towhich the SRS resource is mapped in the first slot; and determining different values of nSRS are associated with different frequency domain resources of the four OFDM symbols, wherein the ngps is a count of frequency positions within the SRS resource that satisfies: nSRS = [l'/Lr|. where l’ represents a difference between a symbol number of the four OFDM symbols in the first slot and a starting symbol number of the SRS resource in the first slot, l’=0, 1, 2, or 3,and Lr, = 2; and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647